COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                        ORDER
Appellate case name:          Jim P. Benge, M.D. and Kelsey-Seybold Medical Group
                              PLLC v. Lauren Williams

Appellate case number:        01-12-00578-CV

Trial court case number:      2010-52657

Trial court:                  164th District Court of Harris County

       Amici briefs have been filed in this matter by (1) the Greater Houston Society for
Healthcare Risk Management, Baylor College of Medicine, Greater Houston
Anesthesiology, P.A., Houston Methodist, Memorial Hermann Health System and The
University of Texas System and (2) Texas Alliance for Patient Access, Texas Medical
Association, and Texas Osteopathic Medical Association.

Appellee is requested to file a response thereto. This supplemental brief shall not exceed
20 pages in length. Appellee’s brief, if any, is due no later than Monday, November 18,
2013. Any reply by Appellant shall not exceed 8 pages in length and is due no later than
Tuesday, December 3, 2013. No extensions will be granted without exceptional good
cause.

        No further briefs, replies, responses, or sur-replies on any issue may be filed by
the parties in this case thereafter, absent leave of court.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown______________
                  Acting individually ☐ Acting for the Court


Date: October 17, 2013